Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on October 15, 2019. The Preliminary Amendment filed on October 15, 2019 has been entered. Claims 1-9 are pending in the application.

Priority/Continuity Information
This application is a 371 of PCT/JP2018/020606 filed on 05/29/2018, which claims the benefit and priority to Japanese Patent Application No. 2017-107253, filed on 05/30/2017; Japanese Patent Application No. 2017-107254, filed on 05/30/2017; and Japanese Patent Application No. 2017-134129, filed on 07/07/2017.

                                                  Drawings
The drawings filed on 10/15/2019 are acknowledged and are acceptable.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose, teach, or fairly suggest the limitations, as presented in the claimed invention.
Goshowaki et al. (JP 2015-119784 A - in particular, see para. [0051]-[0056], figs. 7-9) discloses a wearable article equipped with: a resin film (corresponding to the "printing substrate" of the invention as in claim 1) in which an electrode group is formed by being printed with an ink made from a conductive material; and an unwoven fabric (corresponding to the "covering sheet") that covers the entirety of the electrode group.
Tanimoto et al. (US 2014/0182051 A1 - see, in particular, para. [0026], fig. 4) discloses a urine receiver equipped with an insulation base sheet formed of a plastic film that has a first electrode and a second electrode that are printed with a conductive ink and an opening hole (corresponding to the "sections where the printing substrate is not present") that separates the first electrode and the second electrode from each other.
Goshowaki et al. (JP 2016-32520 A - see, in particular, para. [0032]) discloses a wearable article equipped with a sensor sheet in which pressure-sensitive adhesive sections (corresponding to the "non-application sections") are arranged sparsely enough to enable fixing by spiral application across a surface so as to increase air permeability.
However, none of the prior arts discloses the aeration opening section of the invention as in claims 1-9, where sections in which the printing substrate is absent maintain an aeration function due to the presence of non-application sections on the application surface of the pressure-sensitive adhesive of a cover sheet. As a result of the foregoing, the invention as in claims 1-9 exhibits the advantageous effect wherein the urinary excretion amount can be detected with high accuracy without losing air permeability.
Thus, claims 1-9 are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov